                                      EXHIBIT H
                             [April 2021 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                  Description: Exhibit H - April 2021, Page 1 of 12
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  April 30, 2021
JIS                                                               Invoice 128248
                                                                  Client    18489
                                                                  Matter    00002
                                                                            JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 04/30/2021
               FEES                                                $37,329.50
               EXPENSES                                               $550.00
               TOTAL CURRENT CHARGES                               $37,879.50

               BALANCE FORWARD                                    $744,240.01
               TOTAL BALANCE DUE                                  $782,119.51




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 2 of 12
Pachulski Stang Ziehl & Jones LLP                                    Page:      2
Diocese of Rochester O.C.C.                                          Invoice 128248
18489 - 00002                                                        April 30, 2021




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           695.00      18.10           $12,579.50

 IAWN       Nasatir, Iain A. W.         Partner           700.00       1.00             $700.00

                                                                      33.50           $23,450.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       0.60             $420.00
 JIS        Stang, James I.             Partner           700.00
                                                                       0.60             $180.00
 LSC        Canty, La Asia S.           Paralegal         300.00
                                                                     53.80             $37,329.50




        Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                         Description: Exhibit H - April 2021, Page 3 of 12
Pachulski Stang Ziehl & Jones LLP                                      Page:      3
Diocese of Rochester O.C.C.                                            Invoice 128248
18489 - 00002                                                          April 30, 2021


  Summary of Services by Task Code
  Task Code         Description                                Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]               5.70                     $3,979.00

 BL                 Bankruptcy Litigation [L430]                5.50                     $3,591.50

 CA                 Case Administration [B110]                  0.90                      $629.00

 CO                 Claims Admin/Objections[B310]               4.60                     $3,220.00

 CP                 Compensation Prof. [B160]                   1.00                      $700.00

 GC                 General Creditors Comm. [B150]              6.20                     $4,336.50

 H                  Hearings                                    2.30                     $1,606.00

 IC                 Insurance Coverage                          0.20                      $140.00

 ME                 Mediation                                  12.40                     $8,679.00

 SL                 Stay Litigation [B140]                     15.00                    $10,448.50

                                                                       53.80            $37,329.50




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 4 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:      4
Diocese of Rochester O.C.C.                                         Invoice 128248
18489 - 00002                                                       April 30, 2021


  Summary of Expenses
  Description                                                                         Amount
Research [E106]                                                                  $550.00

                                                                                      $550.00




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 5 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:      5
Diocese of Rochester O.C.C.                                                                    Invoice 128248
18489 - 00002                                                                                  April 30, 2021


                                                                                       Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 04/06/2021   JIS      AA       Call J. Herman regarding healthcare entity.             0.10        700.00        $70.00
 04/08/2021   IDS      AA       Analysis of Missouri abuse decision; effect on          1.00        700.00       $700.00
                                insurance.
 04/09/2021   IDS      AA       Telephone call with S. Boyd regarding parish            0.40        700.00       $280.00
                                finances.
 04/12/2021   IDS      AA       Call with Langstram, Boyd, BRG regarding parish         1.00        700.00       $700.00
                                finances.
 04/12/2021   BMM      AA       Call regarding parish finances with BRG and Boyd.       2.20        695.00      $1,529.00
 04/29/2021   IDS      AA       Research regarding Bishop's responsibility for          1.00        700.00       $700.00
                                religious order clergy.

                                                                                        5.70                    $3,979.00

  Bankruptcy Litigation [L430]
 04/06/2021   BMM      BL       Review newspaper objection to Diocese's motion to       0.10        695.00        $69.50
                                seal documents.
 04/07/2021   IDS      BL       Email with B. Michael regarding sealing survivor        0.40        700.00       $280.00
                                names.
 04/07/2021   BMM      BL       Review filings regarding sealing of certificates of     1.20        695.00       $834.00
                                service.
 04/07/2021   BMM      BL       Draft statement regarding sealing of certificates of    0.50        695.00       $347.50
                                service.
 04/07/2021   BMM      BL       Draft statement regarding sealing of certificates of    0.60        695.00       $417.00
                                service.
 04/08/2021   BMM      BL       Draft statement regarding sealing of certificates of    0.70        695.00       $486.50
                                service.
 04/12/2021   IDS      BL       Finalize statement regarding filing under seal.         0.80        700.00       $560.00
 04/12/2021   LSC      BL       Assist with preparation and filing of statement re      0.60        300.00       $180.00
                                sealed service.
 04/12/2021   BMM      BL       Finalize and file statement in support of motion to     0.20        695.00       $139.00
                                file under seal.
 04/12/2021   BMM      BL       Draft statement in support of motion to seal.           0.40        695.00       $278.00

                                                                                        5.50                    $3,591.50

  Case Administration [B110]
 04/12/2021   JIS      CA       Call Ilan Scharf regarding Rochester interview.         0.30        700.00       $210.00
 04/12/2021   BMM      CA       Call with Debtor's counsel regarding ongoing case       0.20        695.00       $139.00




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 6 of 12
Pachulski Stang Ziehl & Jones LLP                                                               Page:      6
Diocese of Rochester O.C.C.                                                                     Invoice 128248
18489 - 00002                                                                                   April 30, 2021


                                                                                        Hours           Rate      Amount
                                issues.
 04/28/2021   IDS      CA       Email to Donato regarding check- in call.                0.10        700.00        $70.00
 04/28/2021   IDS      CA       Telephone call with Donato, Sullivan, Walter             0.30        700.00       $210.00
                                regarding case issues.

                                                                                         0.90                     $629.00

  Claims Admin/Objections[B310]
 04/22/2021   IDS      CO       Email to M. DeRuve regarding late claims.                0.40        700.00       $280.00
 04/22/2021   IDS      CO       Research/analysis regarding estimation.                  2.80        700.00      $1,960.00
 04/22/2021   IDS      CO       Revise memo regarding claim estimation.                  1.40        700.00       $980.00

                                                                                         4.60                    $3,220.00

  Compensation Prof. [B160]
 04/12/2021   IDS      CP       Work on fee app ( Pachulski Stang Ziehl & Jones).        1.00        700.00       $700.00

                                                                                         1.00                     $700.00

  General Creditors Comm. [B150]
 04/07/2021   IAWN GC           Exchange emails with Ilan Scharf re                      0.10        700.00        $70.00
                                communications with diocese
 04/07/2021   IAWN GC           Telephone conference w/ TCC re insurance.                0.70        700.00       $490.00
 04/07/2021   IDS      GC       Prepare for committee meetings draft powerpoint          1.40        700.00       $980.00
                                deck.
 04/07/2021   IDS      GC       Attend committee meeting regarding mediation.            1.00        700.00       $700.00
 04/07/2021   BMM      GC       Participate in and take minutes at committee meeting     0.70        695.00       $486.50
                                regarding relief from stay and other case issues.
 04/12/2021   IDS      GC       Telephone call with Debtor's counsel regarding case      0.30        700.00       $210.00
                                issues status.
 04/26/2021   IDS      GC       Attend counsel call regarding mediation, case status.    1.00        700.00       $700.00
 04/28/2021   IDS      GC       Email to SCC regarding meeting agenda.                   0.20        700.00       $140.00
 04/28/2021   IDS      GC       Counsel call regarding mediation.                        0.60        700.00       $420.00
 04/28/2021   IDS      GC       Prepare for counsel call.                                0.20        700.00       $140.00

                                                                                         6.20                    $4,336.50

  Hearings
 04/15/2021   IDS      H        Prepare for hearing on sealing order.                    1.00        700.00       $700.00
 04/15/2021   IDS      H        Attend hearing on sealing order.                         0.50        700.00       $350.00




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 7 of 12
Pachulski Stang Ziehl & Jones LLP                                                                  Page:      7
Diocese of Rochester O.C.C.                                                                        Invoice 128248
18489 - 00002                                                                                      April 30, 2021


                                                                                           Hours           Rate      Amount
 04/15/2021   BMM      H        Participate in hearing on filing certificates of service    0.50        695.00       $347.50
                                under seal.
 04/15/2021   BMM      H        Prepare for hearing on motion to file under seal.           0.30        695.00       $208.50

                                                                                            2.30                    $1,606.00

  Insurance Coverage
 04/29/2021   IAWN IC           Review demand letter from I. Scharf.                        0.10        700.00        $70.00
 04/29/2021   IAWN IC           Email Ilan Scharf re letter.                                0.10        700.00        $70.00

                                                                                            0.20                     $140.00

  Mediation
 04/07/2021   IDS      ME       Continue drafting communication to Diocese,                 2.00        700.00      $1,400.00
                                insurers regarding mediation.
 04/13/2021   IDS      ME       Work on correspondence insurers regarding                   2.50        700.00      $1,750.00
                                mediation.
 04/14/2021   IDS      ME       Continue working on mediation correspondence to             0.80        700.00       $560.00
                                carriers.
 04/15/2021   IDS      ME       Work on correspondence to debtor, insurers                  1.00        700.00       $700.00
                                regarding mediation.
 04/20/2021   IDS      ME       Work on correspondence to debtor regarding                  1.00        700.00       $700.00
                                mediation.
 04/27/2021   IDS      ME       Finalize letter regarding mediation, settlements to         2.10        700.00      $1,470.00
                                Donato, Jones, Sugayan.
 04/28/2021   IDS      ME       Revise letter to Diocese, LMI, Interstate regarding         1.00        700.00       $700.00
                                mediation.
 04/29/2021   IDS      ME       Revise letter to Donato regarding mediation.                0.80        700.00       $560.00
 04/29/2021   IDS      ME       Finalize letter to Donato regarding mediation.              0.70        700.00       $490.00
 04/29/2021   IDS      ME       Telephone call with J. Zive regarding mediation.            0.30        700.00       $210.00
 04/29/2021   BMM      ME       Revise draft mediation letter.                              0.20        695.00       $139.00

                                                                                           12.40                    $8,679.00

  Stay Litigation [B140]
 04/01/2021   BMM      SL       Legal research on motion to seal standard.                  2.50        695.00      $1,737.50
 04/02/2021   IDS      SL       Work on stay relief analysis.                               1.20        700.00       $840.00
 04/02/2021   IDS      SL       Email to D. Paoliceli regarding stay relief.                0.30        700.00       $210.00
 04/02/2021   BMM      SL       Draft motion to seal.                                       0.70        695.00       $486.50




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 8 of 12
Pachulski Stang Ziehl & Jones LLP                                                               Page:      8
Diocese of Rochester O.C.C.                                                                     Invoice 128248
18489 - 00002                                                                                   April 30, 2021


                                                                                        Hours           Rate       Amount
 04/05/2021   BMM      SL       Draft motion to seal.                                    0.90        695.00        $625.50
 04/06/2021   IDS      SL       Work on stay relief motion.                              2.00        700.00      $1,400.00
 04/06/2021   IDS      SL       Telephone call with Brittany Michael regarding           0.20        700.00        $140.00
                                motion to seal.
 04/06/2021   BMM      SL       Draft motion to seal                                     2.40        695.00      $1,668.00
 04/08/2021   IDS      SL       Analysis of Judge Warren stay relief decisions. (.7);    0.80        700.00        $560.00
                                email Brittany Michael regarding same.
 04/08/2021   BMM      SL       Call with I. Scharf on relief from stay strategy.        0.20        695.00        $139.00
 04/12/2021   BMM      SL       Research for statement on filing under seal and          3.00        695.00      $2,085.00
                                motion to seal.
 04/16/2021   BMM      SL       Revise motion to seal.                                   0.60        695.00        $417.00
 04/27/2021   JIS      SL       Review and comment on letter to diocese and              0.20        700.00        $140.00
                                carrier.

                                                                                        15.00                    $10,448.50




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit H - April 2021, Page 9 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:      9
Diocese of Rochester O.C.C.                                         Invoice 128248
18489 - 00002                                                       April 30, 2021


  TOTAL SERVICES FOR THIS MATTER:                                                    $37,329.50




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit H - April 2021, Page 10 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:     10
Diocese of Rochester O.C.C.                                         Invoice 128248
18489 - 00002                                                       April 30, 2021



 Expenses

 04/30/2021   RS         Research [E106] Everlaw, Inc. Inv. 39714      550.00

   Total Expenses for this Matter                                   $550.00




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit H - April 2021, Page 11 of 12
Pachulski Stang Ziehl & Jones LLP                                                         Page:     11
Diocese of Rochester O.C.C.                                                               Invoice 128248
18489 - 00002                                                                             April 30, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        04/30/2021

Total Fees                                                                                             $37,329.50

Total Expenses                                                                                             550.00

Total Due on Current Invoice                                                                           $37,879.50

  Outstanding Balance from prior invoices as of        04/30/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 124954                   03/31/2020                $58,445.00           $5,707.02                    $11,689.00

 125273                   04/30/2020                $34,249.50             $537.00                    $34,786.50

 125950                   05/31/2020                $39,062.50             $611.96                    $39,674.46

 125952                   06/30/2020                $29,470.00             $509.50                    $29,979.50

 125953                   07/31/2020                $33,628.50             $762.92                    $34,391.42

 125954                   08/31/2020                $83,003.00             $844.40                    $83,847.40

 128227                   09/30/2020               $146,365.00             $696.62                   $147,061.62

 128231                   10/31/2020                $83,000.00           $1,677.01                    $84,677.01

 128233                   11/30/2020                $64,765.00             $551.94                    $65,316.94

 128235                   12/31/2020                $48,815.00             $530.06                    $49,345.06

 128241                   01/31/2021                $35,104.00             $611.52                    $35,715.52

 128243                   02/28/2021                $45,170.00             $688.20                    $45,858.20

 128246                   03/31/2021                $81,089.50             $807.88                    $81,897.38

             Total Amount Due on Current and Prior Invoices:                                          $782,119.51




       Case 2-19-20905-PRW, Doc 1258-8, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit H - April 2021, Page 12 of 12
